Citation Nr: 0900576	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right lower extremity, 
claimed as a result of non-diagnosis, lack of proper care and 
negligent treatment at a VA facility between 2000 and 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The veteran had active service from December 1967 to April 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
support the veteran's assertions that his additional 
disabilities of the right lower extremity, including but not 
limited to, degenerative joint disease of the hip and ankle, 
claimed muscles spasms, right leg and ankle edema, and 
ulcerative lesions on the right ankle, were caused by a lack 
of proper care or negligent treatment on the part of VA 
caregivers.

2.  The preponderance of the evidence is against a finding 
that any action or inaction by VA caregivers caused 
additional disability or constituted carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the right lower 
extremity claimed as a result of negligent VA treatment, or 
lack thereof, between 2000 and 2005 have not been met. 38 
U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for compensation pursuant to 38 U.S.C.A. § 1151, and the 
relative duties of VA and the claimant to obtain evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
38 U.S.C.A. § 1151 claim is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  At an 
informal conference with the RO's Decision Review Officer 
(DRO) in January 2007, the veteran was informed that he 
needed to provide medical evidence to support his claim.  He 
responded that he had no additional medical evidence to 
submit.  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained the relevant medical records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations where appropriate, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Although the veteran has requested additional VA testing to 
determine the likely etiology of his various right lower 
extremity disabilities, additional examination and/or testing 
is not necessary with regard to the 38 U.S.C.A. § 1151 claim 
currently on appeal.  The VA treatment records provide 
adequate findings in the case, including an MRI report of the 
right ankle, as well as treatment for ulcerations, 
neuropathy, and degenerative joint disease.  Additionally, 
these records contain dialogue between the veteran and his VA 
caretakers which address the veteran's argument on appeal, 
and provide competent medical opinions regarding the likely 
etiology of the veteran's disabilities.  Additional VA 
examination would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  See also, McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran is in receipt of Social Security disability 
payments, and it does not appear that any attempt has been 
made to secure the records used to support the grant of 
Social Security disability benefits.  Nevertheless, a remand 
to obtain and associate any such records with the claims file 
is not necessary in this case.  The veteran has been asked to 
provide any private treatment records relevant to his claim, 
and in a January 2007 Informal Conference, he reported that 
he had no additional medical evidence to support his claim.  
Moreover, the veteran blames VA for lack of proper care, and 
all known VA medical records have been secured and 
associated, as evidenced by the seven volume claim file.  
There is no indication that any additional records exist that 
would support the veteran's claim.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  38 U.S.C.A. § 1151

The veteran asserts that he has additional disability 
affecting his right lower extremity due to lack of proper 
care at a VA facility between 2000 and 2005.  More 
specifically, the veteran asserts that as a result of 
negligent VA care, he developed right leg and ankle spasms, 
pain in the right hip and ankle, shooting pains from the 
right ankle up the leg and around to the back, a right ankle 
lesion (consistent with prurigo nodularis) in 2005, sural 
sensory mononeuropathy, and a right ankle ulcer in November 
2007.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The claimed additional disability must be caused by VA 
hospital care, medical or surgical treatment, or examination, 
and further requires that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361;  69 Fed. Reg. 46,426 (August 3, 2004).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32.  Minor deviations from the 
requirements of § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in § 
17.32(b), as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

Service connection is in effect for chronic paranoid 
schizophrenia, rated as 50 percent disabling, and peripheral 
neuropathy of both lower extremities, with each extremity 
rated as 40 percent disabling.  The combined schedular rating 
is 90 percent, and the veteran is in receipt of a total 
disability rating based on individual unemployability (TDIU), 
and is therefore being paid at the 100 percent rate.  

In support of his 38 U.S.C.A. § 1151 claim, received at the 
RO in May 2005, the veteran submitted a copy of a VA 
pathology report from May 2005 indicating a right lateral 
malleoleus lesion, shave biopsy, that was consistent with 
prurigo nodularis.  In his accompanying correspondence, the 
veteran essentially asserted that lack of proper VA care was 
the cause of the lesion.  The veteran further argued that he 
began having right leg and ankle spasms at some point in 
2000, but his complaints of such were ignored by VA 
caregivers.  The veteran is certain that he would not have 
developed the ankle lesion if he had received proper care 
when he first complained of the leg spasms in 2000.  The 
veteran further opined that he received a bite from a 
poisonous insect, such as a spider, which was ignored by 
doctors in 2000, and which therefore led to his current 
condition, including severe and unusual joint pain.  
A VA treatment record from March 2000 indicates that the 
veteran had been experiencing near syncopal episodes for a 
few months.  On physical examination, which included an 
examination of the extremities, there was trace ankle 
swelling, and varicosities were noted.  

Another March 2000 VA treatment record referred to imaging 
results from March and November 1999 which showed 
degenerative changes in the spine and the hips.

VA treatment records from April and May 2000 show that the 
veteran complained of having to "deal with all of the 
problems the VA gives me," although he was vague as to what 
those problems actually were.  In a June 2000 treatment 
record, the veteran reported that his peripheral neuropathy 
had been bothering him.  

A January 2001 VA dermatology clinic note indicated that the 
veteran had a history of stasis dermatitis.  There was no 
ulceration.  Examination of the ankle revealed hyperpigmented 
patches, no ulceration, and minimal edema.  The veteran was 
instructed to continue with hydrocortisone cream.  

Another January 2001 VA treatment record reveals that the 
veteran complained of right hip pain after having fallen over 
the weekend.

At a November 2004 VA psychiatric evaluation, the veteran 
reported that he had been seeing a private podiatrist, who 
reportedly told him that there was some kind of poison in his 
ankle.  The veteran indicated that he began seeing the 
private podiatrist because his VA primary care provider did 
not believe that there was anything wrong with his ankle and 
would not help him.  However, while reviewing the primary 
care notes, the psychiatrist pointed out to the veteran that 
the primary care doctor did, in fact, order an x-ray of the 
ankle, which revealed degenerative changes in his ankle, 
which would explain the pain he was experiencing.  The 
veteran insisted that he had poison in his ankle and felt 
that the treatment by the private podiatrist was helping.  
The psychiatrist then pointed out the veteran's tendency to 
discredit people, such as his primary care doctor and other 
VA providers, who did not agree with his ideas.  It did not 
seem to matter to the veteran that objective evidence was 
presented to disprove the veteran's ideas, and it did not 
matter how many trained/knowledgeable people told him the 
same thing.  The veteran accused the psychiatrist of taking 
sides with the other VA providers, and not believing his 
complaints of pain.  

In December 2004, the veteran was diagnosed with hip 
arthralgia.  According to local imaging, the veteran had 
severe degenerative changes in his hips, right worse than 
left.  The veteran also reported that he had sciatica and 
pinched nerves in his back and foot, and that his hip pain 
was relieved by putting cortisone on the "nodule" of his 
left lower leg.  The physical therapist noted extreme muscle 
tightness in hips, knees, and low back and indicated that the 
veteran required encouragement to participate in rehab and 
needed to be redirected to the task at hand very often.  The 
physical therapist noted that the veteran was focused on his 
diagnosis and not committed to his rehab.

The veteran continued to complain of chronic pain in the 
right ankle and foot, hips, and back in January 2005, and in 
February 2005, the veteran underwent a magnetic resonance 
imaging (MRI).  There was disc desiccation and mild 
degeneration at L2-3; disc desiccation and mild degeneration, 
slight disc bulging and mild central canal stenosis, mild 
facet arthropathy and mild foraminal stenosis at L3-4.  At 
L4-5, there was no disc bulge or herniation, but there was 
mild hypertrophic and central canal stenosis, mild facet 
arthropathy, and mild bilateral foraminal stenosis.  At L5-
S1, there was mild disc degeneration with mild spondylosis 
and disc bulging.  There was no central canal stenosis, but 
there was moderate right foraminal and mild left foraminal 
stenosis.  The assessment was back pain with radiation to 
right leg and foot.  The veteran specifically requested to 
hold off on an orthopedic referral.

The veteran submitted treatment records from his podiatrist, 
Dr. Bradbury, including an April 2005 treatment record from 
Dr. Bradbury, indicating that the veteran returned for nail 
care, but was concerned about a lesion on his right ankle 
area.  The veteran felt that the lesion was irritating a 
nerve and causing pain as a result.  Dr. Bradbury requested 
an MRI.

An April 2005 private magnetic resonance imaging (MRI) report 
of the right ankle joint noted no widening or abnormal fluid, 
and no fracture was seen along the distal tibia or fibula.  
The fractionally imaged ligaments along the ankle joint were 
unremarkable.  The talus and calcaneus were intact, as was 
the Achilles tendon.  The tibialis anterior and posterior did 
not show any significant abnormality.  The extensor hallucis 
longus and extensor digitorum longus were fractionally imaged 
and did not demonstrate any tear.  All of the images showed 
significant motion artifact, and the examiner opined that the 
study should be repeated.

Dr. Bradbury also recommended that the veteran get a punch 
biopsy of the right ankle area lesion.

In the cover letter that accompanied the MRI report and Dr. 
Bradbury's examination report, the veteran stated, "I feel I 
have hives on the nerve root that irritates my paroneal nerve 
root that goes up my right leg and hits the sciatic nerve.  
My response - a autoimmune reaction that possibly brings on a 
neuro-muscular reaction."  

An April 2005 VA orthopedic surgical note indicates that the 
veteran complained of chronic foot pain and commented on the 
bad treatment he had received with his medical team.  He 
reported that he thought he was bitten on the ankle sometime 
during the prior year and that his leg currently tingled.  
Mild degenerative changes of the tibiotalar joint and mild 
osteopenia was noted.  A pea-sized scaly pink lesion on the 
right lateral ankle was noted.  There was no erythema or 
drainage.  The veteran was scheduled for a dermatology 
consult.  

At a May 2005 VA primary care follow-up visit, the examiner 
noted that the veteran brought with him Dr. Bradbury's 
recommendation for the punch biopsy of the right ankle area 
lesion.  Examination of the extremities revealed crusted dead 
skin and matter between the toes of both feet with a 
malodorous odor.  There was a nonpigmented 1.5 cm lesion of 
the right lateral supramalleous area, and although it was 
tender to the touch, it did not appear infected.  The 
assessment was poor foot care, and the veteran was again 
reminded of a dermatology appointment later the same month to 
evaluate the lesion on his ankle.  

A May 2005 VA dermatology clinic note reveals that the 
veteran presented with right ankle lateral lesion calloused 
over.  There was no erythema and no swelling, but the veteran 
reported severe pain.  The veteran stated the lesion had been 
there for a few months.  On examination, the lesion was 
nonulcerated, nonbleeding.  Poor hygiene of the feet was 
noted.  The lesion was shaved for biopsy.  The treatment 
record also notes that the veteran insisted that the lesion 
involved a nerve and was causing his sciatica and difficulty 
walking.  The doctor explained to the veteran, at length, 
that the lesion could not possibly cause the symptoms that 
the veteran was describing; nevertheless, the veteran 
continued to insist that the lesion was the cause of his pain 
and he wanted it removed.  The doctor attempted to discuss 
other possible courses of action, but the veteran insisted on 
the biopsy, even after the doctor explained that he would be 
left with a scar, and it was possible that the wound would 
not heal properly.  The biopsy was subsequently performed.

A May 2005 VA mental health record notes that the veteran had 
chronic schizophrenia.  Psychosis was evidenced by auditory 
hallucinations, persecutory delusions, and disorganized 
thoughts.  The veteran did not comply with his treatment 
regimen, as he did not take medications as prescribed, and, 
more importantly, he discounted the diagnoses and treatments 
that were given to him.  He continued to verbalize negative 
feelings towards VA, asserting that several caregivers wanted 
to see him dead.  When questioned for specifics, the veteran 
acknowledged that he had no real proof, but just felt that 
way.  

Later in May 2005, the veteran presented to the dermatology 
clinic with complaints that his biopsy site was not healing.  
On examination, the prurigo nodule, status post biopsy site 
was healing normally.  Nevertheless, Bactroban was prescribed 
for reassurance.  

Other VA treatment records from June 2005 collectively show 
that the veteran was constantly complaining that VA providers 
were ignoring his complaints of pain, failed to correctly 
diagnose his problems, and wanted him to die.  One record 
reveals that the veteran requested antibiotics because he 
thought he had a staph infection, although there is no 
supporting objective evidence of a staph infection during 
that time period.  

In August 2005, the veteran submitted copies of VA treatment 
records from July 2002 and May 2004.  The veteran indicated 
that the "medical evaluations" supported his 1151 claim 
because they showed a consistent pattern of medical care.  
The submitted documents essentially show that the veteran had 
unremarkable blood work.  

In his December 2005 Notice of Disagreement (NOD), as well as 
subsequent correspondence submitted to the RO in February 
2006 and April 2006, the veteran asserted that VA failed to 
treat the medical problem of spasms and difficulty in walking 
in the right foot and right hip, caused by the untreated 
prurigo nodularis.  This argument is inconsistent with the 
chronology of events, as well as the veteran's earlier 
assertions, that his leg/ankle spasms began in 2000, several 
years prior to the development of the lesion in 2005.  

In September 2006, the veteran requested an MRI, and noted 
that although he had been afforded VA examinations and x-
rays, no MRI was performed.  This is incorrect, as the record 
reflects that the veteran underwent a lumbar spine MRI in 
February 2005 and an ankle MRI in April 2005.  

In a February 2007 VA neurological note, the veteran 
presented with right leg swelling of five months duration.  
The veteran adamantly insisted that there was something 
inside his leg.  Edema was present, and required the use of 
compression stockings.  A history of peripheral neuropathy 
was noted.  Although there was right leg swelling and 
peripheral neuropathy, the veteran had good sensation in his 
leg, although the edema, if extensive, could contribute to 
the decreasing sensation.  The examiner could not find any 
neurologic deficits directly related to only neurologic 
function.  A Doppler echogram of the right lower extremity 
was ordered.  The March 2007 echogram noted normal Doppler 
flow with normal waveforms in the right common femoral, 
superficial femoral, and popliteal veins with normal response 
to compression and augmentation.  There was no evidence of 
deep vein thrombosis (DVT).  

A March 2007 pathology report notes that a shave biopsy was 
performed for a right abdomen lesion.  

A March 2007 DEXA scan was abnormal.  Motor studies of the 
peroneal and tibial nerves bilaterally were normal except for 
mild prolongation of F wave latencies in the peroneal nerves 
bilaterally, a finding of uncertain significance.  Sensory 
studies of the sural nerves revealed no detectable response 
from the right sural nerve.  The results were consistent with 
a sural sensory mononeuropathy on the right, which may be 
secondary to old trauma.  The study provided no support for 
the diagnosis of lumbosacral radiculopathy of the right lower 
extremity and did support a diagnosis of polyneuropathy.  

In a May 2007 memorandum, a private doctor indicated that he 
saw the veteran for an initial office consultation in 
February 2007.  He recently received several documents 
including lab work from the VA hospital, apparently showing a 
fat necrosis of the right thigh.  The doctor specifically 
noted, however, that he could not corroborate some of the 
details provided by the veteran, although it was clear that 
he had a long history of neuropathy.  The doctor also 
assessed that the veteran's self-reported history of injury 
was cryptic.  

Based on the May 2007 memorandum and March 2007 VA treatment 
records, the veteran opined that the correct diagnosis was 
not lumbosacral radiculopathy, but rather, it was sural 
sensory neuropathy secondary to trauma, and that such 
untreated trauma was the cause of the right leg problems.  
The veteran, however, does not specify what trauma, if any, 
he suffered to the lower right extremity.  

In November 2007, the veteran sought VA treatment for a 
shallow ulcer with surrounding dusky erythema on the right 
lateral ankle.  There was no pus, fluctuance, lymphagitic 
streaking, or warmth.  Induration was noted around the ulcer.  
There was minimal tenderness to palpation.  Edema was noted 
on both lower extremities.  The assessment was ulcer, 
possibly related to stasis and/or trauma.  It did not appear 
infected, but with co-morbidities and poor sensory function, 
the doctor prescribed doxycycline.  

It appears that a few days later a bacterial gram stain noted 
a bacterial infection and the veteran was prescribed 
levofloxacin.

In a December 2007 statement in support of claim, the veteran 
once again reiterated his belief that he had an untreated 
ulcer that ultimately caused his right hip and ankle 
problems, resulting in permanent nerve damage.

Finally, in a January 2008 memorandum, the veteran's 
chiropractor indicated that the veteran was examined and 
treated with apparent sural nerve damage which apparently 
resulted in Trendelenburg gait.  He responded well to 
electrical muscle stimulation and adjustment.  Although the 
chiropractor does not opine as to the etiology of the sural 
nerve damage and Trendelenburg gait, the veteran insists that 
these problems could have been avoided if he had received 
proper care at the VA Medical Center.  

Based on review of the claims file, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not shown.  There is no question that the veteran suffers 
from bilateral peripheral neuropathy of the lower 
extremities.  There is also no question that he has hip pain 
and ankle due to arthritis, and that he suffers from 
occasional ulcerations of his right ankle.  However, there is 
absolutely no competent medical evidence, whatsoever, 
indicating that any of these additional disabilities were 
caused by VA treatment, or lack thereof.  Throughout the 
appeal period, the veteran has adamantly insisted that his 
right leg, hip, and ankle pain could have been avoided if his 
ankle ulcer did not go untreated.  A review of the evidence, 
however, shows that the veteran's ankle ulcer was treated 
within a couple of months of its inception.  There is no 
indication that the ulcer went untreated for a significant 
period of time, and there is no indication that the veteran's 
complaints of leg, ankle, and hip pain went unaddressed.  
Moreover, there is no indication that the ulcer or the leg 
spasms were caused by VA treatment or a lack of VA treatment.  

Various medical professionals have explained to the veteran 
that there is no medical basis on which to support a 
relationship between his hip and ankle pain, and his right 
ankle ulcer; yet, the veteran continues to insist that he is 
correct in his medical assessments, despite what the 
objective evidence reveals, and despite the fact that he does 
not have any medical expertise.  For example, a VA examiner 
explained to the veteran that his right hip and ankle pain 
was easily explained by objective findings of significant 
degenerative changes of those joints.  

Moreover, the veteran has amended his assertions several 
times over the course of the appeal.  For example, when the 
veteran first filed his 1151 claim, he asserted that his leg 
and ankle spasms began in 2000.  Then, after the foot ulcer 
was noted in 2005, the veteran insisted that the foot ulcer 
caused the leg/ankle spasms.  Then, in 2007, the veteran 
insisted that his sural nerve damage could have been avoided 
if his ankle ulcers were properly treated.  There is no 
indication, however, that the ankle ulcers were improperly 
treated, and, in fact, the veteran insisted on a shaved 
biopsy in 2005 even after that course of action was 
discouraged by a competent medical professional.  

Psychiatric records reveal that the very nature of the 
veteran's service-connected paranoid schizophrenia is 
responsible for the veteran's delusional and illogical 
thinking that VA caregivers do not listen to his complaints 
of pain and want him dead.  The veteran is not always 
compliant with his medications, and poor foot care and 
hygiene have been noted on multiple occasions.  Given the 
veteran's lower extremity peripheral neuropathy, and his lack 
of acceptable hygiene, it is not surprising that he suffers 
from occasional ulcerated infections of the lower 
extremities.  Additionally, it is documented in the record 
that the veteran thought that his status post biopsy was 
infected, when, in fact, a medical professional indicated 
that it was not; and, he thought he had a staph infection, 
when in fact, he did not.  The veteran's physical therapist 
noted that the veteran was more concerned with diagnosis than 
treatment, and a VA treatment record indicated that the 
veteran opted against an orthopedic referral, even though it 
was suggested.  

There is simply no evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance on 
VA's part in furnishing medical treatment, and there is no 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
There is no competent medical opinion of record demonstrating 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on VA's part in furnishing 
medical treatment, and there is no competent evidence of 
record that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  The 
veteran's numerous complaints and accusations are well-
documented, as are the examiners' attempts to reason with the 
veteran using sound medical principles.  

There is no evidence of record, other than the veteran's 
contentions, that he has additional disabilities caused by VA 
treatment (or lack thereof) due to carelessness, negligence 
or the like.  As the veteran is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Although the veteran is competent to testify as to 
his  experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether he has 
additional disability as a result of VA treatment (or lack 
thereof) due to negligence or lack of proper care.

The veteran's sincere beliefs are acknowledged; however, they 
are not supported by the medical evidence of record and, the 
competent medical evidence of record refutes them.

Finally, the veteran submitted treatise evidence regarding 
sural nerve damage.  This general information relates to 
sural nerve injuries, generally, and does not address the 
veteran's specific complaints regarding etiology.

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  However, 
there is no opinion of a medical professional in this case.  
The treatise evidence, standing alone, does not address the 
facts that are specific to the veteran's case and does not 
establish a relationship between the veteran's disabilities 
and the VA treatment he received.  Accordingly, it is of 
negligible probative value.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  Thus, the information is insufficient to 
establish the required medical nexus opinion.

The overwhelming weight of the evidence demonstrates that the 
veteran's additional disabilities suffered between 2000 and 
2005 were in no way caused by VA treatment, or lack thereof, 
as a result of negligent treatment, lack of proper skill, 
error in judgment, or similar instance on VA's part in 
furnishing medical treatment.  The preponderance of the 
evidence is against the claim for compensation benefits under 
38 U.S.C.A. § 1151; there is no doubt to be resolved; and 
compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability as a result of VA treatment between 2000 and 2005 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


